Order After Remand
WHEREAS, the Judgment of this Court was entered on July 18, 1973, petition for rehearing denied by opinion on October 10, 1973, reversing the Judgment of the Circuit Court in and for Dade County, Florida in the above cause, and
WHEREAS, the Judgment of this Court was reversed by the Supreme Court of the United States on June 25, 1974, with costs, and
WHEREAS, by the Mandate of the Supreme Court of the United States now lodged in this Court the cause was remanded for further proceedings in conformity with the Judgment and Decree of the Supreme Court of the United States, therefore, it is
ORDERED AND ADJUDGED that the Judgment of this Court reversing the Judgment of the Circuit Court in and for Dade County, Florida in said cause be now reconsidered and that the Judgment of said Circuit Court be and is hereby affirmed with costs. 287 So.2d 78.
ADKINS, C. J., ROBERTS, BOYD, McCAIN, and DEKLE, JJ., and RAWLS, District Court of Appeal Judge, concur.